Title: To John Adams from C. W. F. Dumas, 16 October 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur
            Lahaie 16e. Oct. 1783
          Ma derniere du 14e. étoit partie, lorsque celle de Mr. votre fils à mon Epouse nous apprit que vous avez été fort malade, &, heureusement, mieux à présent. Nous prenons la part que nous devons & à l’indisposition passée, & à votre convalescence, dont nous vous félicitons de grand coeur.
          Mrs. Matthieu Van Arp & Co: m’écrivent ce qui suit d’Amst. 15e Oct.
          “Le Vaisseau Américain l’Elisabeth, Patron Abraham Brun, destiné d’ici aux Indes oc[ciden]tales, a été acheté par le dit Patron ici, est [encore?] sans Papiers, & doit aller trafiquer en differen[tes] Places des Indes occidentales. Je vous prie de m’envoyer pour ce Vaisseau un Passeport, signé par Mr. Adams, ou par vous com̃e son Chargé d’Affaires.— Ce Vaisseau appartient au dit Capitaine seul en propriété; & il vous demande instamment, de faire toute la diligence possible pour lui envoyer le Passeport, & aussi réponse à celle-ci par la poste de demain, avec votre promptitude connue. Au cas que vous n’ayez pas des Passeport de Mr. Adams, je vous prie de me le marquer d’abord, & de faire ensorte que je puisse, sur votre parole, assurer, que vous avez écrit sur ce sujet par premiere poste à Mr. Adams: car ce Vaisseau est très pressé de partir incessam̃ent.”
          Je marque donc ce soir à Mrs. M. Van Arp & Co: que je vous écris en conséquence.
          Agréez, Monsieur, les respects de ma famille & les miens, & permettez que j’embrasse ici Mr. votre fils. / De Votre Excellence / Le très humble & très-obéissant / serviteur,
          C.w.f. Dumas
          
            P.S. La Garnison d’Utrecht en est sortie, selon les desirs de la Bourgeoisie, avant l’arrivée des troupes destinées à la remplacer; & il a fallu pour cela changer les Patentes; & moi en voyant tout ce que je vois, je m’écrie en stile oriental O Allah! qu’est-ce qu’un Prince sans Peuple? Et que n’est pas un Peuple sans Prince, dès qu’il le veut bien?
          
         
          Translation
          Sir
            The Hague, 16 October 1783
          My last of the 14th had already left when that from your son to my wife apprised us that you had been seriously ill and, happily, are now better.1 We are as solicitous for your past indisposition as for your convalescence, which we congratulate you on wholeheartedly.
          Messrs. Matheus van Arp & Company wrote the following to me from Amsterdam on 15 October:
          “The American vessel Elisabeth, owner Abraham Brun, whose destination is the West Indies, was bought here by the abovementioned owner, is still without papers, and is to trade in various places in the West Indies. I ask you to send me a passport for this vessel, signed by Mr. Adams or by you as his chargé d’affaires. This vessel belongs to the aforementioned captain as the sole proprietor, and he asks you to immediately exercise all possible diligence to send him the passport and to respond to this by tomorrow’s post with your well-known promptness. In case you do not have passports from Mr. Adams, I ask you to make a note of that for me first and in such a way that I can make assurances that by your word of honor, you have written to Mr. Adams about this by the first post, since this vessel is in a great hurry to leave immediately.”2
          I am sending a note this evening to Messrs. Matheus Van Arp & Company to let them know that I am writing you about this.
          Please accept, sir, the respects of my family and of yours truly, and permit me to send warm greetings here to your son. Your excellency’s very humble and very obedient servant
          C.w.f. Dumas
          
            P.S. The garrison at Utrecht has left, following the wishes of the burgesses, before the arrival of the troops assigned to replace them, and for that reason it was necessary to change the letters patent. And I, seeing all that I see, I express myself in the oriental style: Oh, Allah! What is a prince without a people? And what cannot a people do without a prince, once they desire it?3
          
        